In re Hanson, Sarah Leota; — Defendants); applying for writ of certiorari and/or review; Parish of Ascension, 23rd Judicial District Court, Div. “A”, No. 49,-642; to the Court of Appeal, First Circuit, No. CW93 1297.
Stay denied. Writ denied.
HALL, J. joins in the denial but notes that applicant can reraise the jurisdiction issue in the event of an adverse judgment below.
ORTIQUE, J. dissents and would grant the stay.
LEMMON, J. dissents and would grant the writ and would docket for argument.
MARCUS, J., not on panel.